DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately below are rejected due to their dependency.
The manner in which claim 1 is written causes some discrepancies which cause the claim to be vague and indefinite.  In part (b) it says “the frame with said window defining a well for one or more light polymerizable resins”, then in part (c) it says in reference to the dam “said independent build regions configured for receiving different light polymerizable resins from one another”.  Part (b) allows for the use of only one resin, but part (c) requires the use of a plurality of resins.  Which interpretation is required for a complete apparatus?  For examination purposes the Examiner will treat part (b) as if it said “two or more light polymerizable resins”.  This interpretation matches the structure and use created by the addition of the dam in part (c).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 2-8, and the claim also recites 2-6, 3-6, and 3-8 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 4 is not written in the alternative.  If the claim was written “wherein said plurality of independent build regions consists of 2-6, 2-8, 3-6, or 3-8 independent build regions” the issue at hand would go away.  Also, one could simply say “2-8 independent build regions” which would still cover the 2-6, 3-6, and 3-8 options.
Regarding claim 11, the word associated", in line 5, renders the claim indefinite because it is unclear as to what “associated” is trying to convey when used in “associated dental models or ancillary components”  It is also unclear if the “associated” is attached to the ancillary components by the “or”.  The word “Associated” is seen as a similar situation to the word “type” per MPEP 2173.05 III E.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "but in some embodiments preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mesaric et al (DE 102007010624; herein Mesaric, with machine translation), in view of Lin et al (U.S. PGPub 2017/0182708; herein Lin).  Regarding claim 1, Mesaric teaches:
(a) a light-transmissive window (Figures 1 and 2, base plate 10)
(b) [a frame connected to said window] (Figures 1 and 2, side walls of trough 8), the frame with said window defining a well for one or more light polymerizable resins (As seen in Figures 1 and 2, trough 8 and base plate 10 form a well)
(c) at least one dam connected to said frame (unlabeled partitions bolded in annotated Figure 1 below, partitions 28 and 30 in Figure 2, also called partition 16 in the specification), extending over said window (As seen in Figure 2), and continuously contacting said window (As seen in Figure 2 and paragraph 0061, line 697), the at least one dam partitioning said well into a plurality of independent build regions (As seen in Figure 1), said independent build regions configured for receiving different light polymerizable resins from one another (paragraph 0017, line 221)
Wherein said at least one dam includes opposing sidewall portions and a bottom portion (As seen in Figures 1 and 2), said bottom portion having a resilient gasket connected thereto, said gasket configured for sealing said at least one dam to said window (paragraph 0061, line 697, the partitions are sealingly attached, this is seen as the same things as a resilient gasket as claimed)

    PNG
    media_image1.png
    562
    462
    media_image1.png
    Greyscale

It is noted that Mesaric teaches the window is below the frame, which is different from the claimed structure of the frame surrounding the window.  Nevertheless, in the same field of bottom up stereolithography, Lin shows that one can have a frame surrounding a window (Figure 1, vat wall 110 surrounds the window 115).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the frame surround the window, as taught by Lin, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance there are only two options for a bottom up stereolithography apparatus, that the window is below the frame (Mesaric) or that the frame surrounds window (Lin).  A skilled artisan would be well within their abilities to decide which structure to use, since both have been shown to be workable in stereolithography.
Regarding claim 2:
Wherein said at least one dam is removable connected to or permanently fixed to said frame
As previously discussed Mesaric teaches in paragraph 0061, line 697 that the partitions are sealingly attached, this can be seen as either permanently fixed (when one does not need a different number of chambers) or removably connected (when one wants a different number of chambers), since the number of chambers can change pert paragraph 0017.
Regarding claim 3:
Where said independent build regions are symmetric or asymmetric
Mesaric teaches symmetric as seen in Figure 1.
Regarding claim 4:
Wherein said plurality of independent build regions consists of from two or three to six or eight independent build regions
Mesaric teaches 2, 3, 4, 5, 6, 7, or 8 in paragraph 0017 and 6 in Figure 1.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 contains the cassette of claims 1, 2, 3, 4, or 6.  Claims 1 and 4 have 112b issues as discussed above.  It is noted that Claim 7 contains allowable subject matter in part (e) and how it interacts with part (b).  However since claims 1 and 4 are rejected under 112b claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 contains the structure of claim 7, which in turn requires the cassette of claims 1, 2, 3, 4, or 6.  Claims 1 and 4 have 112b issues as discussed above.  Claim 9 contains the same allowable subject matter of claim 7.  However since claims 1 and 4 are rejected under 112b then claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 and 9 are seen as independent claims for examination purposes since they are directed to different inventions.  They are still seen as dependent claims for fee purposes.  Since claims 7 and 9 contain the limitations of claim 1 and/or 4, then any 112b issue in 1 or 4 would also be found in claims 7 and 9.
Dependent claims are objected to due to their dependency.  It is noted that dependent claims 11 and 12 are still rejected under 112b.
 As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743